         Case 2:12-cv-00859-LMA Document 1201 Filed 10/03/18 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
October 3, 2018
JS-10 0:30

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                                CIVIL ACTION

VERSUS                                                                    No. 12-859

MARLIN GUSMAN, ET AL.                                                    SECTION I

                                       ORDER

         A status conference was held on this date in the above-captioned matter, with

counsel participating on behalf of all parties. The Court and counsel discussed the

appointment of the Independent Jail Compliance Director as well as other issues

related to the consent decree.

         The plaintiff class, the United States Department of Justice, and the City of

New Orleans advised the Court that they unanimously support the nomination of one

candidate for Independent Compliance Director. However, in accordance with Section

A.3 of the Stipulated Order for Appointment of Independent Jail Compliance

Director, 1 Orleans Parish Sheriff Marlin Gusman (“Sheriff Gusman”) must also agree

to the parties’ nomination, which is then subject to final approval by the Court.

         Accordingly,




1   R. Doc. No. 1082, at 3.
      Case 2:12-cv-00859-LMA Document 1201 Filed 10/03/18 Page 2 of 2



     IT IS ORDERED that Sheriff Gusman shall inform the Court in writing

whether he agrees to the parties’ nomination for Independent Jail Compliance

Director by no later than OCTOBER 5, 2018.

     New Orleans, Louisiana, October 3, 2018.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      2
